Case 1:19-cv-09038-GBD-SDA Document 125 Filed 12/16/20 Page 1 of 1
STUART H. FINKELSTEIN

Attorney at Law
338 Jericho Turnpike
Syosset, New York 11791
(718) 261-4900

December 16'", 2020

The Honorable Stewart D. Aaron
Southern District of New York
Daniel Patrick Moynihan

United States District Court

500 Pearl Street - Courtroom 11C
New York, New York 10007

Re: Antolini vs. McCloskey, et al
Case No.: 1:19-cv-09038-GBD

Dear Judge Aaron,

| am the attorney for Dino Antolini and because of continuing health issues of my family, | ask the
Court for an extension of time of three days, i.e., to December 21, 2020 to complete our response
to defendants’ pending motion.

We appreciate any and all courtesies the Court may extend on our behalf.

 

SHFitc
